•»_   *>


PD-1328-15                                            01-14-00332-CR
                                      ri-Q.i5^6>6a^
            SIAIElOP T£YAS                                           n The &(&**
              vs.                                                 C/\m\f)cl Ui'Me£'Coo/4-
            ^cm.c-Vi Tuon^s                                      /•W/s Courrly Texas
                              MoVif-,^ Of- Appf.&
            To Th*. HortnfrJpU ^'^^y- ^ S*^™ r^oufl:
               Cftm-is noiy Df.mck Thonas/J^Pf^c/g^f herel/ij and
            Vv\^ Vy^ fnp)VmA Ctsr ^VA^ -j-OiT Qkrf^Vio/ifrry ftevieuj
            pfo b£., frmi mpVipA for Qi/\ f^Wteipn frt +mc, &nrJ


                                                         IV^sjoecU-Jfy Sulw-j-ff.of,
                                                         Djlhhifh, Z)hjKvnnj±-
                     FILED IN
             COURT OF CRIMINAL APPFAIS
                    OCT 00 2Gi5                          f_Y^iC-l< ~TU         omCiS


                 Abel Auusta, Clerk




                                                            RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS
                                                             GCT 09 2015

                                                          Abel Acosga, Clerk